The judgment of the court (Preston, J., declining to sit in the case) was pronounced by
Etjstis, C. J.
This is an action against the commissioners of an election held in the parish of Jefferson, for damages for maliciously refusing to allow the plaintiff, a duly qualified voter, to give his vote at a general election in November, 1849. The district judge dismissed the petition, on the ground that the action could not be maintained, The plaintiff has appealed,
*468The plaintiff alleges, that his vote was refused by the defendants maliciously, in order to injure him and deprive him of his legal rights.
The judge erred in dismissing the plaintiff’s petition. An action of this kind will lie against the commissioners of an election, when their decision is not the result of error, but of malice, and intent to deprive the citizen of his right, or to overawe and control him in its exorcise. Bridge v. Oakey, 1st Ann. 969. Ib. 12 R. R. 638. Dwight v. Rice, 5th Ann. 580. Jenkins et al. v. Waldron, 11 Johnson’s Rep. 114.
The judgment of the district court is therefore reversed, and the case remanded for further proceedings ; the appellees paying the costs of this appeal.